Order unanimously reversed, without costs, and matter remitted to commissioners of condemnation for further proceedings in accordance with the following memorandum: The city appeals from a judgment confirming the amended report of commissioners of condemnation which awarded $877,676.00 to respondents for property in the City of Syracuse. The city correctly points out that the award as "clarified” in the amended report of the commissioners includes economic rent for 9000 square feet basement area at $1.45 per square foot, although the record does not contain evidence to support that item. The only evidence establishing separate values for the various floors was the testimony of claimant’s appraiser. He testified that the first floor and basement area were indivisible under current market conditions in downtown Syracuse and that a fair economic rental for the two floors in the subject property was $7.00 per square foot. Thus, the commissioners’ finding that the fair economic rent for the first floor was $5.75 per square foot and that of the basement was $1.45 per square foot exceeded the economic fair rental established by the evidence. The commissioners’ declaration that, in any event, the annual fair rent for the entire building was $64,110.90, was not explained and apparently includes the same error. The other points raised by the city are issues of fact, and the commissioners’ decision with respect to them was based upon adequate evidence. The matter is remitted to the commissioners of condemnation to establish an economic fair rental value for the first floor and basement combined and to recompute the market value of the property, based upon that figure and the fair rental for the remaining floor space. (Appeal from order of Onondaga Supreme Court confirming award of *653commissioners of condemnation.) Present.—Moule, J. P., Cardamone, Simons, Mahoney and Goldman, JJ.